 Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 1 of 14 Page ID #85




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEON BAILEY, #14067-029,                      )
                                              )
                     Plaintiff,               )
                                              )
       vs.                                    )       Case No. 20-cv-802-NJR
                                              )
C/O BAUER,                                    )
NATHAN MINARD (Inmate),                       )
U.S. DEPARTMENT OF JUSTICE/                   )
   FEDERAL BUREAU of PRISONS,                 )
K. SCHNEIDER,                                 )
and S. WILSON,                                )
                                              )
                     Defendants.              )

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Deon Bailey, a federal inmate, brings this action for alleged violations of

his constitutional rights by persons acting under the color of federal authority, in

connection with a fellow inmate’s attack on him. (Doc. 1). See Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971). He also seeks relief pursuant to the Federal Tort Claims

Act (“FTCA”), 28 U.S.C. § 1346(b); 28 U.S.C. § 2671, et seq. Bailey filed this action while he

was incarcerated at FCI-Greenville (“Greenville”); he is now confined at USP Hazelton in

Bruceton Mills, West Virginia. (Doc. 12).

       This case is now before the Court for a preliminary review of the Complaint

pursuant to 28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints

to filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a Complaint

that is legally frivolous, malicious, fails to state a claim for relief, or requests money

                                              1
    Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 2 of 14 Page ID #86




damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations are liberally construed. See Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                      THE COMPLAINT

        Bailey makes the following allegations in the Complaint: On April 29, 2019, while

he was confined in the SHU (Special Housing Unit) at Greenville, he informed officials

that he “could not go to the compound” because of his fear that he could be attacked.

(Doc. 1, pp. 14, 21). Rumors had been spread that he owed money to a gang. Officials

never verified any threat to Bailey’s life and threatened him with an incident report if he

refused to go out.

        On June 25, 2020, Bailey went out to the compound. At about 5:34 p.m. inmate

Defendant Nathan Minard ran up the stairs, entered Bailey’s cell (#208), and physically

attacked Bailey after Defendant Officer Bauer negligently unlocked a door for Minard

which allowed him to access Bailey’s cell. 1 (Doc. 1, pp. 8-9, 11, 14). Minard bit Bailey’s

thumb, injured the tendon in his left pinky finger, squeezed his genitals, slammed his

head against the sink, reopening a laceration from a June 21, 2020 injury, and slammed

his back on the toilet. (Doc. 1, pp. 14, 16-17). The bite exposed Bailey to infections such as

hepatitis, and the close contact exposed him to COVID-19. 2 (Doc. 1, pp. 14, 16, 20).

        Defendant Officer S. Wilson wrote an incident report which Bailey asserts




1
 Minard’s movements were captured on surveillance video. (Doc. 1, pp. 14, 17).
2
  Bailey does not assert that he contracted COVID-19 or another infection at any time after the
incident.
                                              2
 Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 3 of 14 Page ID #87




inaccurately describes the attack as a fight. (Doc. 1, p. 12). Bailey told prison staff that he

owed money to Minard for drugs and tried unsuccessfully to have his brother send

payment to Minard. Bailey then paid an insufficient amount so Minard assaulted him.

       Bailey asserts that the Department of Justice (“DOJ”), Federal Bureau of Prisons

(“BOP”), and Defendant Wilson were negligent in failing to protect him from the attack.

(Doc. 1, pp. 15-16, 18). Bailey had provided documentation to the DOJ and BOP regarding

his risk of suffering an attack based on his cooperation in a murder investigation and

informed them that his case was available on the law library computer. (Doc. 1, pp. 15-

16). Wilson failed to read this documentation. (Doc. 1, p. 18). Wilson’s inaccurate incident

report on the attack by Minard placed Bailey in further danger because Minard received

a copy of the report which made Bailey out to be a snitch, and Minard showed the report

to other nearby inmates. Bailey continued to be housed in the same area as Minard and

the inmates who viewed the incident report.

       The DOJ and BOP were also negligent for denying medical care for his injuries.

Defendant PA-C Schneider failed to provide pain medication for Bailey’s back, finger,

hernia, and genital pain caused by Minard’s attack, and failed to schedule him for testing

or assessment of his back injury or hernia. (Doc. 1, pp. 15, 17).

       Further alleged negligence on the part of the DOJ and BOP included previously

housing Bailey in a cell (#130) with an inoperative emergency distress button, which

prevented Bailey from summoning help when he suffered the head laceration on June 21,

2020. (Doc. 1, pp. 14, 17). Counselor Mr. Seely was negligent for not permitting Bailey to

make a legal call to press charges against Minard. (Doc. 1, p. 18). DHO Officer Mr. Pucket

                                              3
 Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 4 of 14 Page ID #88




was negligent for failing to notify Bailey of his rights at the July 22, 2020 hearing on his

incident report and for construing the incident as a fight rather than an assault on Bailey.

(Doc. 1, pp. 17-18).

       Bailey seeks money damages and injunctive relief requiring the BOP to provide

medical care and pain medication. (Doc. 1, pp. 19-20).

                                  PRELIMINARY DISMISSALS

       All claims against Defendant Minard are dismissed from the action. Bailey cannot

maintain a federal civil rights action or a Federal Tort Claim against a fellow inmate

because Minard is not a federal employee (his prison work assignment does not count)

or a person who acted under the color of federal authority. See Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971); 28 U.S.C.A. § 2679(b)(1) (FTCA claim may be brought

against government employee acting within the scope of his/her employment).

       Bailey’s purported claims against Counselor Seely and DHO Officer Pucket are

also dismissed. First, Bailey did not list these individuals as Defendants in the case

caption (Doc. 1, p. 1), thus the Clerk did not include them among the parties. The Court

will not treat parties not listed in the caption as defendants. See FED. R. CIV. P. 10(a) (noting

that the title of the complaint “must name all the parties”); Myles v. United States, 416 F.3d

551, 551–52 (7th Cir. 2005) (to be properly considered a party a defendant must be

“specif[ied] in the caption”). Bailey listed Pucket and Seely several pages later (Doc. 1,

p. 4), but the claims he asserts against them do not survive preliminary review under

Section 1915A. Seely merely prevented Bailey from making a phone call seeking to press

criminal charges against Minard; this does not violate any constitutional right or the

                                               4
 Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 5 of 14 Page ID #89




FTCA. It is not clear what “rights” Pucket failed to advise Bailey of in the context of the

disciplinary hearing, and Bailey’s disagreement with Pucket’s conclusions regarding the

incident does not amount to a constitutional claim or an FTCA matter. Bailey thus fails to

state cognizable claims against Seely and Pucket, and these claims will not be considered

further.

                                        DISCUSSION

       Based on the allegations in the First Amended Complaint, the Court designates

the following claims in this pro se action:

       Count 1:      Eighth Amendment claim against Bauer and Wilson for
                     failing to protect Plaintiff from Minard’s attack.

       Count 2:      Federal Tort Claim against the DOJ/BOP for negligently
                     allowing the attack on Plaintiff, for exposing him to
                     COVID-19, and for housing him in Cell #130 with an
                     inoperative emergency distress button.

       Count 3:      Eighth Amendment deliberate indifference claim against
                     Schneider for failing to provide Plaintiff with pain
                     treatment or follow-up care for the injuries inflicted by
                     Minard.

       Count 4:      Federal Tort Claim against the DOJ/BOP for medical
                     malpractice and/or negligence for failing to provide
                     Plaintiff with pain treatment or follow-up care for the
                     injuries inflicted by Minard.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading




                                              5
    Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 6 of 14 Page ID #90




standard. 3

                                             Count 1

         “[P]rison officials have a duty ... to protect prisoners from violence at the hands

of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833-34 (1994) (internal citations

omitted); see also Pinkston v. Madry, 440 F.3d 879, 889 (7th Cir. 2006). To prevail on an

Eighth Amendment claim for failure to protect, a plaintiff must show that he complained

to prison officials about a specific, impending, and substantial threat to his safety, and

that the official(s) failed to take action to mitigate the threat of harm. Pope v. Shafer, 86

F.3d 90, 92 (7th Cir. 1996); see also Gevas v. McLaughlin, 798 F.3d 475, 480-81 (7th Cir. 2015)

(“Complaints that convey only a generalized, vague, or stale concern about one’s safety

typically will not support an inference that a prison official had actual knowledge that

the prisoner was in danger.”). The prison official’s knowledge of the threat and deliberate

indifference to the danger are essential elements of the constitutional claim.

        In this case, Bailey fails to show any link between the alleged threat he conveyed

to prison officials and Minard’s attack on him. Bailey’s request for protection in April

2019—that was allegedly ignored—was grounded on the likelihood that fellow inmates

could find information on his cooperation with prosecutors in his criminal case and

would then target him as a snitch. That is indeed a safety concern, but Bailey’s own

account of Minard’s attack on him has no connection to the information regarding




3
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon
which relief can be granted if it does not plead “enough facts to state a claim that is plausible on
its face.”).
                                                 6
 Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 7 of 14 Page ID #91




Bailey’s cooperation (and the attack occurred more than a year after officials allegedly

refused to protect Bailey). The Complaint states that Minard’s attack was prompted by

Bailey’s failure to pay a drug debt. Nowhere does Bailey state that he asked any

Greenville official for protection from Minard before the attack occurred; instead, the

Complaint indicates that Bailey disclosed the drug payment issue only during the

investigation following the attack. For Eighth Amendment liability to arise, a defendant

had to know about a specific risk to the plaintiff and must have failed to act to mitigate

that risk. Because Bailey does not allege that he sought protection from Minard related to

the drug transaction, his deliberate indifference claim against Bauer fails.

       The Eighth Amendment claims against Wilson also will be dismissed. Bailey

asserts that Wilson ignored the information regarding his cooperation in the criminal

case, but Wilson’s lack of action on that matter had no causal relationship to Minard’s

June 2020 attack on Bailey over the drug debt.

       Wilson’s allegedly inaccurate incident report regarding Minard’s attack, which

Minard received and shared with other inmates to paint Bailey as a “snitch,” may have

placed Bailey in danger of another assault. Bailey does not claim, however, that any

assault occurred afterward. Approximately six months after the incident report, Bailey

was transferred away from Greenville, which presumably separated him from Minard.

(Doc. 12). Because the Complaint does not allege that Bailey suffered any harm (physical

or psychological) on account of Wilson’s actions or failure to act, Count 1 shall be

dismissed against Wilson for failure to state a claim upon which relief may be granted.



                                             7
 Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 8 of 14 Page ID #92




                                           Count 2

       The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346 and 2671-2680, provides

jurisdiction for suits against the United States arising from torts committed by federal

officials. See 28 U.S.C.A. § 2679(b)(1) (FTCA claim may be brought against the United

States “for injury or loss of property, or personal injury or death arising or resulting from

the negligent or wrongful act or omission of any employee of the Government while

acting within the scope of his office or employment”). Before bringing such a claim in

court, a plaintiff is required to first present the claim to the federal agency responsible for

the injury. 28 U.S.C. § 2675(a). Bailey appears to have done so (Doc. 1, p. 9), but it is not

clear whether he received final administrative adjudication of the claim before bringing

this suit.

       The United States of America is the only proper defendant in an action under the

FTCA. See 28 U.S.C. § 2679(b); FDIC v. Meyer, 510 U.S. 471 (1994). Bailey did not name the

United States, per se, as a defendant, but named the DOJ/BOP. The Court will substitute

the United States as a defendant for any viable FTCA claims. See FED. R. CIV. P. 21.

       Even though Bailey’s Eighth Amendment claim in Count 1 does not survive

threshold review under Section 1915A, his negligence claim under the FTCA relating to

this attack is not subject to dismissal at this time. Bailey alleges that Bauer negligently

allowed Minard to access his cell block on Minard’s pretense that he was going to retrieve

an MP3 player, when prison rules prohibited allowing more than 20-30 inmates out of

their cells at the same time. (Doc. 1, pp. 14, 16-17). Bailey states this rule was prompted

by the COVID-19 pandemic and suggests Bauer should have known Minard was lying

                                              8
 Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 9 of 14 Page ID #93




about the MP3 player. Further factual development will be necessary to determine

whether Bailey was harmed due to negligent acts or omissions, so this portion of Count

2 may proceed.

       Bailey further claims Bauer negligently exposed him to the risk of infection with

COVID-19 by allowing Minard to access his cell, and that the attack may have exposed

him to hepatitis or other infectious diseases Minard may have carried. This portion of the

FTCA claim may also proceed at this time. See Thomas v. Illinois, 697 F.3d 612, 614-15 (7th

Cir. 2012) (nominal and punitive damages are available due to “hazard, or probabilistic

harm” even in absence of physical or psychological harm).

       Finally, Bailey claims negligence related to the separate issue of his placement in

Cell #130 at the Greenville SHU, where the emergency distress button was inoperative.

Bailey gives no details on how he came to sustain the head laceration in that cell on June

21, 2020, but he suggests that he was harmed by his inability to summon help for the

injury because the cell lacked a working emergency call button, and Greenville officials

should not have housed him there. (Doc. 1, pp. 14, 17). Giving liberal construction to the

Complaint, this portion of Bailey’s FTCA claim may also proceed.

       Count 2 will proceed against the United States only and is dismissed as to Wilson

and Bauer.

                                          Count 3

       Prison medical providers violate the Eighth Amendment’s prohibition against

cruel and unusual punishment when they act with deliberate indifference to a prisoner’s

serious medical needs. See Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state such a

                                             9
Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 10 of 14 Page ID #94




claim, a prisoner must plead facts and allegations suggesting that (1) he suffered from an

objectively serious medical condition, and (2) the defendant acted with deliberate

indifference to his medical needs. Id. See also Farmer v. Brennan, 511 U.S. 825, 834 (1994);

Estelle v. Gamble, 429 U.S. 97, 104 (1976). Delaying treatment may constitute deliberate

indifference if such delay exacerbated the injury or unnecessarily prolonged an inmate’s

pain,” Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012), and chronic and substantial pain

can itself amount to an objectively serious condition. Gutierrez v. Peters, 111 F.3d 1364,

1371 (7th Cir. 1997). Notably, a defendant’s inadvertent error, negligence, misdiagnosis,

or even ordinary malpractice is insufficient to rise to the level of an Eighth Amendment

constitutional violation. See Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008);

Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003) (courts will not take sides in

disagreements with medical personnel’s judgments or techniques). Further, the Eighth

Amendment does not give prisoners entitlement to “demand specific care” or “the best

care possible,” but only requires “reasonable measures to meet a substantial risk of

serious harm.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).

       Bailey’s description of the injuries inflicted on him by Minard, particularly his

back, head, hernia, and hand pain and the tendon injury to his finger, indicate at this

stage that he had one or more objectively serious medical conditions. He alleges that

Schneider failed to provide him with any pain medication and did not refer him for

follow-up care for the tendon injury or his hernia. (Doc. 1, pp. 27-29). Those failures could

amount to deliberate indifference, thus Count 3 may proceed against Schneider.



                                             10
Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 11 of 14 Page ID #95




                                            Count 4

       As noted under Count 3, medical negligence or malpractice does not violate the

Eighth Amendment. Nonetheless, such claims are cognizable under the FTCA. Bailey

may therefore proceed in Count 4 against the United States on his claim for inadequate

medical care for his injuries resulting from Minard’s attack.

       Bailey also seeks to pursue claims that he was never given a COVID-19 test and

that he was not provided an asthma pump. (Doc. 1, p. 20). Unfortunately, however, he

does not present sufficient facts to indicate that those alleged omissions amounted to

negligence, so those aspects of his claim are dismissed without prejudice at this time.

                                    MOTION FOR COUNSEL

       Bailey’s motion for recruitment of counsel (Doc. 9) is DENIED at this time without

prejudice. There is no constitutional or statutory right to counsel in federal civil cases.

Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010); see also Johnson v. Doughty, 433 F.3d

1001, 1006 (7th Cir. 2006). In determining whether to recruit counsel, the Court considers

two factors. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). First, Bailey’s motion fails

to demonstrate that he has made a reasonable attempt to obtain counsel, as he only

contacted the federal defender, whose responsibilities do not include providing

representation in civil cases. (Doc. 9, p. 1). Second, at this early stage, it appears that Bailey

is competent to litigate the case himself. See Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir.

2013); Santiago v. Walls, 599 F.3d 749, 761 (7th Cir. 2010). Bailey’s education includes some

college. He notes limitations on law library access because of COVID-19 restrictions.

Nonetheless, his Complaint competently sets forth the relevant facts and his legal claims.

                                               11
Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 12 of 14 Page ID #96




Although the motion is denied at this juncture, Bailey may renew his request for counsel

if necessary, as the case progresses. If he does so, he should attach copies of

correspondence from at least 3 lawyers or law firms whom he has contacted in an effort

to secure legal representation (or at a minimum the names and addresses of attorneys he

has contacted), in order to demonstrate a reasonable attempt to seek counsel.

                                      DISPOSITION

      The Clerk is DIRECTED to add the UNITED STATES of AMERICA as a

Defendant for the FTCA claims (Counts 2 and 4) and terminate the United States

Department of Justice/Federal Bureau of Prisons as a party to this action.

      IT IS HEREBY ORDERED that COUNT 1 is dismissed without prejudice.

Defendants BAUER and WILSON are DISMISSED from this action without prejudice.

Defendant MINARD is DISMISSED from this action with prejudice.

      IT IS FURTHER ORDERED that COUNTS 2, 3, and 4 survive preliminary review

pursuant to 28 U.S.C. § 1915A and shall proceed for further consideration.

      The Clerk of Court is DIRECTED to complete, on Plaintiff’s behalf, summonses

and forms USM-285 for service of process on Defendants UNITED STATES and

SCHNEIDER; the Clerk shall issue the completed summonses. The United States

Marshal SHALL serve Defendants UNITED STATES and SCHNEIDER pursuant to

Rule 4(e) of the Federal Rules of Civil Procedure. All costs of service shall be advanced

by the United States, and the Clerk shall provide all necessary materials and copies to the

United States Marshals Service.

      In addition, pursuant to Federal Rule of Civil Procedure 4(i), the Clerk shall

                                            12
Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 13 of 14 Page ID #97




(1) personally deliver to or send by registered or certified mail addressed to the civil-

process clerk at the office of the United States Attorney for the Southern District of Illinois

a copy of the summonses, the Complaint, and this Memorandum and Order; and (2) send

by registered or certified mail to the Attorney General of the United States at Washington,

D.C., a copy of the summons, the Complaint, and this Memorandum and Order.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merit Review Order.

       Bailey is ADVISED that if judgment is rendered against him and the judgment

includes the payment of costs under 28 U.S.C. § 1915, he will be required to pay the full

amount of the costs, notwithstanding that his application to proceed in forma pauperis has

been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Bailey is REMINDED that he is under a continuing obligation to keep the Clerk of

Court and the opposing parties informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later

than 7 days after a change in address occurs. Failure to comply with this order will cause

a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       Finally, based on the allegations in the Complaint, the Clerk of Court is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

                                               13
Case 3:20-cv-00802-NJR Document 15 Filed 04/30/21 Page 14 of 14 Page ID #98




     IT IS SO ORDERED.

     DATED: April 30, 2021

                                         ___________________________
                                         NANCY J. ROSENSTENGEL
                                         Chief U.S. District Judge




                                    14
